Citation Nr: 1411813	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative disc disease of the cervical, thoracic, and lumbar spine.  

2.  Entitlement to service connection for left ankle arthritis.  

3.  Entitlement to service connection for bilateral valgus of the great and second toe and degenerative joint disease of the right metatarsophalangeal (MTP) joint.  

4.  Entitlement to a right knee disability, status post arthroscopy of the right knee for chondromalacia patella.  

5.  Entitlement to service connection for chronic gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1982 to May 1993.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.

In February 2012, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

Although the RO reopened the Veteran's claim of service connection for degenerative disc disease of the cervical, thoracic and lumbar spine by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the veteran's claim of service connection for degenerative disc disease of the cervical, thoracic and lumbar spine accordingly.  

The issues of service connection for degenerative disc disease of the cervical, thoracic and lumbar spine; and chronic gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by the RO in a February 1995 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the February 1995 decision denying service connection for a back disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  A left ankle disability, including arthritis, has not been demonstrated at any time during the appeal.  

4.  Bilateral great and second toe valgus and right first MTP DJD was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

5.  A right knee disability, status post arthroscopy of the right knee for chondromalacia patella, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  



CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the February 1995 decision of the RO that denied service connection for a low back disability is new and material; thus, the claim of service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A left ankle disability was neither incurred in nor aggravated by service nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  Bilateral great and second toe valgus and right first MTP DJD was neither incurred in nor aggravated by service nor may DJD of the right first MTP joint be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  A right knee disability, status post arthroscopy of the right knee for chondromalacia patella, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  February and July 2008 letters explained the evidence necessary to substantiate the claims, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  The February 2008 letter also provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  While records utilized in a disability determination of the Social Security Administration (SSA) have not been obtained, during the Board hearing the Veteran testified that all records utilized by SSA were part of the record before the Board.  The Veteran was afforded VA medical examinations, most recently in April 2010.  The Board finds that the opinions obtained are adequate for the decisions made herein.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.1599(b)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (as identified in 38 C.F.R. § 3.309(a)) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening Claim of Service Connection

Service connection for a back disability was previously denied by the RO in a February 1995 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the February 1995 rating decision included the Veteran's STRs that reportedly showed no treatment of a back disorder in service, but of complaints of chronic intermittent back pain of approximately four months duration on separation from service.  No abnormality was noted on physical examination.  VA examination in August 1993 included an X-ray study that showed mild congenital abnormalities of the thoracic and lumbosacral spine.  Service connection was denied on the basis that the congenital abnormality was not a disability for which compensation benefits could be awarded.  

Evidence received subsequent to the February 1995 decision includes private treatment records showing complaints of low back pain from February 2000 and a report of a January 2009 VA examination with a diagnosis of degenerative disc disease of the cervical, thoracic and lumbar spine.  As noted, the basis for the prior denial was that the only diagnosed back disorder was a congenital abnormality.  The diagnosis of degenerative disc disease of all spinal levels is found to constitute new and material evidence such that the claim may be reopened.  To this extent, the appeal is allowed.  

Left Ankle Arthritis

The Veteran is claiming service connection for arthritis of the left ankle.  During testimony at the Board hearing on appeal, he asserted that he injured his left ankle while on active duty and has had continued disability since that injury.  

Review of the Veteran's STRs shows that the Veteran was treated for left ankle pain on three occasions while on active duty.  In November 1982, he was treated for complaints of left foot and ankle pain that was assessed as a strain.  In April 1986, he presented with left ankle pain after falling down a ladder.  X-ray studies were negative and the assessment was of a contusion that, after two weeks, was resolving.  In June 1987 the Veteran sustained a contusion of his left leg after slipping and falling while running in the rain.  There was some swelling over the anterior tibialis muscle midway lateral to the tibia that was tender to the touch.  On examination for separation from service, the Veteran did complain of pain in the ankles while running.  Clinical evaluation of the lower extremities at that time was normal.  

An examination was conducted by VA in January 2009.  At that time, the examiner was to conduct an examination and render an opinion regarding whether the Veteran had a left ankle disability that was related to the injury he had sustained while on active duty.  After evaluation, the examiner stated that examination of the left ankle was normal.  As there was a normal left ankle examination, no opinion regarding etiology was indicated.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Review of the record does not demonstrate that the Veteran has manifested a left ankle disability at any time during the pendency of this appeal.  While he did testify that he does have complaints of pain in the left ankle, pain itself is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)(aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection for a left ankle disability, including arthritis, is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Valgus of the Great and Second Toe and 
Degenerative Joint Disease of the Right MTP Joint

The Veteran contends that service connection is warranted for disabilities of several of his toes, including valgus of each of his great and second toes and arthritis of the right MTP joint.  After review of the evidence of record, the Board finds that there is no relationship established between the various toe disabilities for which he is claiming service connection and his period of active duty.  

Review of the Veteran's STRs shows that he did receive treatment, beginning in late 1991 through early 1992, for right foot pain in the area of the 5th MTP joint (the little toe area).  The assessment was of a bunion of the 5th right toe.  X-ray studies showed a varus deformity of the 5th right MTP joint.  In January 1992, the diagnosis was tailors bunion.  It was noted that surgery was discussed, but that the Veteran elected conservative treatment.  No other toe abnormality was noted during service; on examination for separation from service, the Veteran reported having a history of a fracture of his foot in the past, but clinical evaluation of the feet at that time was normal.  

An examination was conducted by VA in January 2009.  At that time, the examiner noted that the Veteran had had a normal X-ray study of the right foot in August 2003; an X-ray study in May 2007 had showed mild right foot first MTP joint degenerative changes; and metatarsalgia in August 2008.  After examination, the diagnosis was mild bilateral great and second toe valgus and mild right first MTP joint DJD, per imaging.  The examiner stated that it would require speculation to determine if it were as likely as not that the current toe conditions were the same as, or a result of, treatment for feet during military service.  The rationale was that there was no objective evidence of a tailors bunion, the foot condition that was noted during service, and that the STRs were silent regarding the Veteran's current disabilities, bilateral great and second toe valgus and right first MTP joint DJD.  

The Veteran is claiming service connection for bilateral great and second toe valgus and right first MTP joint DJD.  As pointed out by the VA examiner in January 2009, he did not manifest these disabilities while he was on active duty.  Rather, during service, he was shown to have a bunion deformity of his right little toe.  As pointed out in January 2009, there is no current demonstration of this disability or any residuals thereof.  The examiner did not identify any relationship between the disability manifested during service and the current disability.  As the current disability was not manifested during service or arthritis within one year thereafter, and has not been related in any way with service, there is no basis to establish service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral great and second toe valgus and right first MTP joint DJD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Knee Disability, Status Post 
Arthroscopy of the Right Knee for Chondromalacia Patella

The Veteran is seeking service connection for a right knee disability, which he believes is the result of an injury that he sustained while on active duty.  

Review of the Veteran's STRs shows that in January 1997 the Veteran was treated for a bruise on the right knee that occurred without trauma.  This was assessed as ecchymosis of questionable etiology.  The ecchymosis continued to increase in size and was assessed as being secondary to a hematoma of the right knee.  On examination for separation from service, the Veteran denied having or having had a "trick" or locked knee.  Clinical evaluation of the lower extremities was normal.  

Post-service private treatment records show that the Veteran was seen in April 2003 for severe chondromalacia patella with pain going up and down stairs.  He underwent an arthroscopy procedure with partial lateral meniscetomy, abrasion arthroplasty, synovectomy and repair of the anterior cruciate ligament for internal derangement of the right knee.  

On VA examination in January 2009, the diagnosis was status post right knee arthroscopy in 2003 for chondromalacia patella.  The examiner rendered an opinion that the current right knee disorder was less likely as not caused by or a result of the right knee treatment the Veteran had during active duty.  The rationale was that on review of the Veteran's treatment records, it was noted that the Veteran had been treated for a bruise on the right knee in 1987, but that there were no further complaints of knee pain until 2002 and he was found to have chondromalacia patella in 2003.  

The Veteran had one episode of ecchymosis during service that had resolved by the time of separation from active duty.  Chondromalacia patella was not demonstrated until 2002, many years after the Veteran's separation from active duty.  There is no medical opinion in the record that relates the single episode of ecchymosis with the development of the chondromalacia years later.  Under these circumstances, there is no basis for the establishment of service connection for a right knee disability.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claim of service connection for degenerative disc disease of the cervical, thoracic, and lumbar spine is reopened and the claim is granted, to this extent only.  

Service connection for left ankle arthritis is denied.  

Service connection for bilateral valgus of the great and second toe and degenerative joint disease of the right metatarsal phalangeal (MTP) joint is denied.  

Service connection for a right knee disability, status post arthroscopy of the right knee for chondromalacia patella, is denied.  


REMAND

Having decided that the claim to establish service connection for degenerative disc disease of the spine is reopened, as noted, all the evidence on file must now be considered.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may not proceed without prejudice to the Veteran.  The Board notes that STRs show that the Veteran had complaints of neck and low back pain while on active duty, including following an injury described by the Veteran and documented in the STRs of falling from a ladder.  It is noted that, while an examiner in January 2009 stated that it could not be determined whether it was as likely as not that the Veteran's back disorder was related to service without resort to speculation, the rationale given included references to post-service treatment records being silent for treatment of back pain until 2006.  However, additional review of the record shows that private treatment records show complaints of low back pain in February 2000.  As the rationale is based upon an incorrect medical history, an additional opinion is necessary.  After considering the statements in the record, the Board finds that an additional medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination).  

Regarding the claim of service connection for gastritis, it is noted that STRs show that the Veteran was treated for gastroenteritis in 1987 and had symptoms that were "highly suggestive of gastroesophageal reflux" disease (GERD) in February 1989.  Post-service treatment records include diagnoses of gastritis and GERD.  It has further been contended that the Veteran's gastrointestinal disorder is the result of an undiagnosed illness resulting from his service in the Persian Gulf.  There has been no medical opinion requested regarding this contention or whether there is a relationship with the symptoms noted during service and his current disabilities.  The Board finds that such an examination is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of the degenerative disc disease of the cervical, thoracic and lumbar spine.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any spinal disorder is related to service, including the complaints of neck and back pain that he had while on active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his current gastrointestinal disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any gastrointestinal disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should discuss inservice treatment as reflected in the service treatment records.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


